Citation Nr: 1604393	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  09-04 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Togus Regional Office in Augusta, Maine


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and daughter




ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active service from August 1952 to April 1956.  The Veteran died in June 2007.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine.

In connection with this appeal, the appellant and her daughter testified at a hearing before the undersigned Veterans Law Judge at the RO in May 2010.  A transcript of that hearing has been associated with the claims file. 

This case was previously before the Board.  In an October 2011 decision, the Board denied service connection for the cause of the Veteran's death.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims.  In an April 2012 Order, the Court granted a Joint Motion of the parties and remanded the case to the Board for action consistent with the Joint Motion.  The Board again denied the claim of entitlement to service connection for the cause of the Veteran's death in a March 2013 decision.  The appellant appealed that decision to the Court and in an April 2014 memorandum decision, the Court vacated the Board's decision and remanded the case to the Board for action consistent with the memorandum decision.  The Board remanded the case in September 2014 for additional development.  The case has now been returned to the Board for further appellate action.  

FINDINGS OF FACT

1.  The Veteran died in June 2007 of metastatic sinus cancer.  

2.  At the time of the Veteran's death, service-connection was in effect for atopic dermatitis, rated 50 percent; bilateral hearing loss disability, rated 50 percent; and tinnitus, rated 10 percent.

3.  Treatment received for service-connected atopic dermatitis contributed substantially and materially to the Veteran's cause of death.


CONCLUSION OF LAW

A service-connected disability contributed substantially and materially to the Veteran's cause of death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation (DIC) benefits are payable to the surviving spouse of a Veteran if the Veteran died from service-connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5 (2015).  Service connection for the cause of a Veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).

A contributory cause of death inherently is one not related to the principal cause of death.  In determining whether service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2015); Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The appellant asserts that the Veteran's cause of death was contributed to by treatment he received for his service-connected atopic dermatitis, to specifically include prolonged steroid treatment for atopic dermatitis.  

At the time of death, the Veteran was service-connected for atopic dermatitis, rated 50 percent; bilateral hearing loss disability, rated 50 percent; and tinnitus, rated 10 percent.  The Veteran's combined rating at the time of his death was 80 percent and he had been in receipt of payment of a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU) since January 29, 2004.  

A review of the record shows that the Veteran died in June 2007.  The Veteran's death certificate shows that the immediate cause of death was metastatic sinus cancer.  It was noted that the Veteran's Parkinson's disease and dementia contributed to, but did not result in, the underlying cause of death. 

The appellant has reported that the Veteran was prescribed Prednisone therapy for the service-connected skin disability beginning in the 1970s and was continued on that course of treatment through the 1990s.  Attempts to obtain medical records corroborating the Veteran's Prednisone therapy during that period were made, but the evidence was not available for review.  However, the Board finds that the appellant is competent to report about treatment she knew the Veteran had received.  Further, the Board finds the appellant credible in this regard.  

In October 2008, a neurologist from the VA Medical Center opined that it was at least as likely as not that the Veteran's diagnosis of metastatic sinus cancer was related to service-connected atopic dermatitis.  It was noted that the Veteran was treated for atopic dermatitis with steroids for prolonged periods of time and that chronic use of steroids can predispose to the development of cancer.  

The Board finds that the October 2008 VA opinion is adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).
 
In December 2008, the VA neurologist provided a second opinion that it was less likely as not that the Veteran's metastatic sinus cancer was related to service-connected atopic dermatitis.  The examiner noted that there was no indication that the Veteran was prescribed steroid therapy for a skin disability, assuming that all VA records and pharmacy transcripts were included in the claims file.

The Board does not find the December 2008 retraction to be adequate for adjudication purposes.  The examiner specifically noted that the retraction was only true if it was assumed that all the medical records were a part of the claims file.  However, it has been noted in the record that some treatment records were unavailable for review.  Further, the examiner did not consider the appellant's statement that the Veteran was prescribed Prednisone therapy from the 1970s through the 1990s.  While the records of that treatment are not available for review, the appellant is competent to report what type of treatment the Veteran received and the Board has found her credible in that regard.  Further, the prolonged steroid therapy described by the appellant is known to be a common course of treatment for persistent skin disabilities.  As the December 2008 opinion retraction is not adequate, it cannot serve as the basis of a denial of entitlement to service connection for the cause of the Veteran's death.  

The Board notes that there are other negative medical opinions of record.  However, the Court has found on two separate occasions that those opinions are not adequate to serve as the basis of a denial in this case.  Further, the Board notes that additional opinions were sought in October 2014 at the direction of the September 2014 Board remand.  However, a review of those opinions indicates that they are plagued by the same inadequacies as the prior opinions of record that were found to be inadequate by the Court.  Therefore, the Board finds that discussion of those opinions at this time is not necessary as those opinions are inadequate and cannot serve as the basis of a denial in this case.  

In sum, the Veteran died of metastatic sinus cancer and was service-connected for atopic dermatitis at the time of his death.  The Veteran has been assumed to have been prescribed Prednisone therapy for at least a 20 year period for treatment of atopic dermatitis.  A VA examiner has opined that chronic use of steroids can predispose to the development of cancer.  Further, that is the most probative evidence of record.  Therefore, the Board finds that the preponderance of the evidence is for the claim and entitlement to service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


